Continuation of 12:

Applicant’s Arguments: 
	Interview Summary:
	(I) Applicant’s arguments: Applicant’s arguments page 2, recites:
	“As a preliminary matter, Applicant thanks the Examiner for the telephonic interviews conducted 	March 24, 2021 and March 29, 2021. Participating in the interviews were Examiner Nizam Ahmed 	and Applicant's representative, Darcy L.G. Shukla (Reg. No. 56,902). During the interview on 	March 24, 2021, Applicant's representative initially discussed the invention as disclosed in the 	specification and claims of the pending application. Applicant's representative then discussed that 	the rejection under 35 U.S.C. § 103 in the final Office Action dated January 24, 2021 is improper 	and requested withdrawal of the final Office Action consistent with the Notice of Panel Decision 	from Pre-Appeal Brief Review dated January 11, 2021. The Examiner indicated that he would 	discuss the matter with his supervisor. No agreements were reached during the course of the 	interview on March 24, 2021. No exhibits were submitted, and no demonstrations were 	performed. During a follow-up call initiated by the Examiner on March 29, 2021, the Examiner 	indicated that he would withdraw the final Office Action dated January 24, 2021. The Examiner
	and Applicant's representative agreed that Applicant would file this response to the final Office 	Action dated January 24, 2021 including the reasons for its withdrawal, and that the Examiner 	would then withdraw the final Office Action and issue a new Office Action. During the interview on 	March 29, 2021, no exhibits were submitted, and no demonstrations were performed”.

	(II) Examiner’s response: After further investigation the examiner determines that maintaining  the finality of the application is based on the applicant’s amendments filed on 03/31/2020. And the last office action mailed on 01/25/2021 was relied upon Janardhanan in view of Zimmerman. Wherein the prior art of Beecroft was withdrawn for the rejection of the independent claims 1, 20 and 27. 

	Claim Rejection Under 35 U.S.C. § 103:
	(III) Applicant’s arguments: Applicant’s arguments page 3, recites: 
“This rejection is improper and must be reversed, as directed by the Notice of Panel Decision from Pre-Appeal Brief Review dated January 11, 2021. Applicant requests withdrawal of this rejection and issuance of a new Office Action, e.g., a Notice of Allowance or a non-final Office Action setting forth a new rejection based on newly discovered art. A previous final Office Action dated July 21, 2020, included a rejection of claims 1-15 and 17-29 under 35 U.S.C. § 103 over Janardhanan, Zimmerman, and Beecroft; and a rejection of claim 16 under 35 U.S.C. § 103 over 	Janardhanan, Zimmerman, Beecroft, and Birrittella. In the previous final Office Action, with 	respect to independent claim 1, Beecroft was replied upon as allegedly describing "extracting ...the packets encapsulated within the FCP packets; and delivering ... the packets of the packet flow to the destination server." In response, Applicant filed remarks on September 18, 2020 arguing that the applied references fail to disclose one or  more claimed elements recited in Applicant's independent claims. An Advisory Action dated October 26, 2020, maintained the rejection under 35 U.S.C. § 103”.

	(IV) Examiner’s response: The examiner respectfully disagrees. The finality of the application is based on the applicant’s amendments filed on 03/31/2020. And the last office action mailed on 01/25/2021 was relied upon Janardhanan in view of Zimmerman. Wherein the prior art of Beecroft was withdrawn for the rejection of the independent claims 1, 20 and 27. Therefore, the rejection was proper.
	(V) Applicant’s arguments: Applicant’s arguments page 3, recites: 
“A previous final Office Action dated July 21, 2020, included a rejection of claims 1-15 and 17-29 under 35 U.S.C. § 103 over Janardhanan, Zimmerman, and Beecroft; and a rejection of claim 16 under 35 U.S.C. § 103 over Janardhanan, Zimmerman, Beecroft, and Birrittella. In the previous 	final Office 	Action, with respect to independent claim 1, Beecroft was replied upon as 	allegedly describing "extracting ... the packets encapsulated within the FCP 	packets and delivering ... the 	packets of the packet flow to the destination 	server." In response, Applicant filed remarks on September 18, 2020 arguing that the applied references fail to disclose one or more claimed 	elements recited in Applicant's independent claims. An Advisory Action dated 	October 26, 2020, maintained the rejection under 35 U.S.C. § 103. In response 		to the previous final Office Action 	and the Advisory Action, Applicant filed a Notice of Appeal and a Pre-Appeal Brief Request for 	Review (PABRR) on November 25, 2020 based upon the Examiner's failure to establish a prima facie case of obviousness under 35 U.S.C. § 103 as the applied references fail to disclose one or 	more claimed elements recited in Applicant's independent claims. The Notice of Panel Decision 	from Pre-Appeal Brief Review dated January 11, 2021 indicated that the previous rejection was 	withdrawn and that a new Office Action would be mailed”.

	(VI) Examiner’s response: In response, the examiner withdrawn the prior art of Beecroft. And further rejected the independent claims in view of Janardhanan and "extract the packets encapsulated within the FCP packets and deliver the data transferred in packets of the packet flow to the destination server", see Janardhanan, fig 26, step 2620, “Add tunnel encapsulation whenever packets are forwarded over ICL link”,  para [0424]-[0425], where, enable L3 routing along with tunnel encapsulation and “decapsulation” equivalent to “extract the encapsulated packet”. Therefore the said arguments are traversed.
	(VII) Applicant’s arguments: Applicant’s arguments page 3-4, recites:
	“Applicant's arguments in the PABRR focused primarily on the failure of the cited 
	references, and particularly Janardhanan, to describe or suggest "encapsulate 	the packets [of the packet flow] within payloads of FCP packets and send the 	FCP packets over the logical tunnel by spraying the FCP packets of the packet 	flow across the plurality of parallel data paths to the destination access node in 	accordance with the reserved bandwidth by directing each of the FCP packets to 	one of the parallel data paths selected based on bandwidth characteristics of the 	one of the parallel data paths," as recited by claim 1 with emphasis added. Based 	on the submitted arguments in the PABRR, the Notice of Panel Decision 	indicated that the previous rejection was withdrawn. The present rejection set 	forth in the final Office Action dated January 24, 2021 is essentially the same as 	the previous rejection set forth in the previous final Office Action and the Advisory 	Action, which was withdrawn by the Notice of Panel Decision. The present 	rejection does not include any newly discovered art nor does it assert different 	portions of the previously cited art. In particular, the present rejection relied 	upon 	the same portions of Janardhanan as allegedly teaching 	"encapsulate the 	packets [of the packet flow] within payloads of FCP 	packets and send the FCP packets over the logical tunnel by spraying 	the FCP packets of the packet flow across the plurality of parallel data 	paths to the destination access node in accordance with the reserved 	bandwidth by directing each of the FCP packets to one of the parallel 	data paths selected based on bandwidth characteristics of the 	one of the 	parallel data paths," as recited by claim 1. That rejection was explicitly 	withdrawn in the Notice of Panel Decision. Applicant requests withdrawal of the 	final Office Action dated January 24, 2021 consistent with the Notice of Panel 	Decision from Pre-Appeal Brief Review dated January 11, 2021”.
	
	(VIII) Examiner’s response: In response to the arguments, “In particular, the present rejection relied upon the same portions of Janardhanan as allegedly teaching "encapsulate the packets [of the packet flow] within payloads of FCP packets and send the FCP packets over the logical tunnel by spraying the FCP packets of the packet flow across the plurality of parallel data paths to the destination access node in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths," 
	Janardhanan teaches: "encapsulate the packets [of the packet flow] within payloads of FCP packets and send the FCP packets over the logical tunnel by spraying the FCP packets of the packet flow across the plurality of parallel data paths to the destination access node in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths,", 
	see Janardhanan, fig 26, step 2620, para [0449]-[0450], encapsulated packets are forwarded along flooding path, further [0459], 
	Janardhanan further teaches: across the plurality of parallel data paths to the destination access node, fig 25, path 2575, 2580 and 2585 are equivalent to parallel path and step 2620, where, “Host A 2595” equivalent to “Source Node” and “Host B 1515” equivalent to “Destination Node”, para [0459], “Host A 2595 sends a frame to Multicast Group M over the link 2575 connected to VLT Peer X 2550. VLT peer X 2550 floods the frame to all members of the multicast group M (Host B 2515 & Switch T 2520)”. 
	Janardhanan does not explicitly teach: in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths Zimmerman: fig 5, steps 516 and 518, where, “CPE MAG 510 equivalent to “Source node” send request for bandwidth reservation and subsequently receive the bandwidth grant, para [0081]. Therefore it would have been obvious to one of ordinary skilled in the art to modify the system of Janardhanan with the teaching of Zimmerman for the advantage of mitigating the quality of services and latency requirements.  Therefore the arguments are traversed.  

	(IX) Applicant’s arguments: Applicant’s arguments page 4-5, recites:
“Contrary to the assertions of the final Office Action, none of the references, either individually or in combination, teach or suggest a source access node configured to "encapsulate the packets [of the packet flow] within payloads of FCP packets and send the FCP packets over the logical tunnel by spraying the FCP packets of the packet flow across the plurality of parallel data paths to the destination access node in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths," as recited by claim 1 with emphasis added. That is, as demonstrated by the evidence of record, the cited references fail to teach or Application Number 16/147,070Response to Final Office Action mailed January 25, 2021suggest, as one example, a network system in which a source access node uses a single logical tunnel to spray packets of the same packet flow over multiple parallel paths leading to a destination node. Independent claims 20 and 27 recite features that are similar to those of claim 1, but are directed toward other categories of patent-eligible subject matter. Accordingly, the arguments with respect to claim 1 above also apply to independent claims 20 and 27. For at least the reasons discussed above, independent claims 1, 20, and 27 are patentable over the cited references. The dependent claims, i.e., claims 2-19, 21-26, and 28-29, incorporate the requirements of the respective independent claims.1 Accordingly, the dependent claims are likewise patentable. The Examiner has failed to establish a prima facie case of obviousness under 35 U.S.C. § 103. The applied references fail to disclose one or more claimed elements recited in Applicant's independent claims. 

	(X) Examiner’s response: In response to the arguments, “In particular, the present rejection relied upon the same portions of Janardhanan as allegedly teaching "encapsulate the packets [of the packet flow] within payloads of FCP packets and send the FCP packets over the logical tunnel by spraying the FCP packets of the packet flow across the plurality of parallel data paths to the destination access node in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths," 
	Janardhanan teaches: "encapsulate the packets [of the packet flow] within payloads of FCP packets and send the FCP packets over the logical tunnel by spraying the FCP packets of the packet flow across the plurality of parallel data paths to the destination access node in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths,", 
	see Janardhanan, fig 26, step 2620, para [0449]-[0450], encapsulated packets are forwarded along flooding path, further [0459], 
	Janardhanan further teaches: across the plurality of parallel data paths to the destination access node, fig 25, path 2575, 2580 and 2585 are equivalent to parallel path and step 2620, where, “Host A 2595” equivalent to “Source Node” and “Host B 1515” equivalent to “Destination Node”, para [0459], “Host A 2595 sends a frame to Multicast Group M over the link 2575 connected to VLT Peer X 2550. VLT peer X 2550 floods the frame to all members of the multicast group M (Host B 2515 & Switch T 2520)”. 
	Janardhanan does not explicitly teach: in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths. 	However, Zimmerman in the same field of endeavor teaches: in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths, see Zimmerman: fig 5, steps 516 and 518, where, “CPE MAG 510 equivalent to “Source node” send request for bandwidth reservation and subsequently receive the bandwidth grant, para [0081]. Therefore it would have been obvious to one of ordinary skilled in the art to modify the system of Janardhanan with the teaching of Zimmerman for the advantage of mitigating the quality of services and latency requirements.  Therefore the arguments are traversed.  

(XI) Applicant’s arguments: Applicant’s arguments page 5, recites:

“The rejection under 35 U.S.C. § 103 is improper and must be reversed, as directed by the Notice of Panel Decision from Pre-Appeal Brief Review dated January 11, 2021”. 

	(XII) Examiner’s response: The examiner respectfully disagrees. The finality of the application is based on the applicant’s amendments filed on 03/31/2020. And the last office action mailed on 01/25/2021 was relied upon Janardhanan in view of Zimmerman. Wherein the prior art of Beecroft was withdrawn for the rejection of the independent claims 1, 20 and 27. Therefore, the rejection was proper.

	All the remaining arguments are based on the arguments above and are responded to in full.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
	
/KIBROM T HAILU/Primary Examiner, Art Unit 2461